DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimatsu (US 2015/0208511).
Regarding claim 19, Ishimatsu teaches an anisotropic conductive film (See Title) comprising conductive particles (paragraph [0044]) disposed in repeating units in resin including epoxy, i.e. an insulating resin binder (paragraphs [0044]-[0054], Figs. 3A-6), wherein each repeating unit includes the conductive particles arranged in single rows with spacing therebetween, adjacent rows in the unit having different numbers of conductive particles, each repeating unit is defined by a polygonal shape formed by successively connecting centers of the conductive particles forming an outer shape of the repeating unit, and the repeating units form an array of consecutive units in plan view having the same polygonal shape (Fig. 6 wherein shapes such as triangles may arbitrarily form repeating units), further comprising concavities formed in the insulating resin binder directly above the conductive particles (upside-down Fig. 8B), wherein a ratio (Lb/D) of an amount of conductive particles Lb that are embedded in the insulating resin binder to an average particle diameter D of the conductive particles is in a range of approximately 100% which falls within the claimed range of 60 to 105%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (WO 2016/002336). It is noted that the disclosures of Shinohara et al. are based on US 10,121,756 which is an English equivalent of the reference.  
Regarding claim 1, Shinohara et al. teaches an anisotropic conductive film (See Title) comprising conductive particles disposed in repeating units in an insulating resin binder (col. 6, lines 13-30), wherein each repeating unit includes the conductive particles arranged in single rows with spacing therebetween, adjacent rows in the unit having different numbers of conductive particles, each repeating unit is defined by a polygonal shape formed by successively connecting centers of the conductive particles forming an outer shape of the repeating unit, and the repeating units form an array of consecutive units in plan view having the same polygonal shape (See Figs. 2-7, including annotated Fig. 6B below which includes the bolded triangles corresponding to claimed polygonal shapes).

    PNG
    media_image1.png
    476
    498
    media_image1.png
    Greyscale


Regarding claim 2, Shinohara et al. teaches wherein the repeating units are disposed over the entire surface of the anisotropic conductive film (See Figures 2-7, including annotated Fig. 6B above).  
Regarding claim 3, Shinohara et al. teaches wherein the numbers of conductive particles constituting the rows of conductive particles juxtaposed in the repeating units gradually differ (See Figures 2-6B, including annotated Fig. 6B above).  
Regarding claim 4, Shinohara et al. teaches wherein in three rows of conductive particles juxtaposed in the repeating units, the number of conductive particles constituting the central row of conductive particles is greater or less than the numbers of conductive particles constituting the rows of conductive particles on both sides (e.g. See Figure 2, central row – third diagonal row from right, side rows – first diagonal row and fourth diagonal row from right).  
Regarding claim 5, Shinohara et al. teaches wherein each edge of the polygon shape intersects diagonally with a long-side direction or a short-side direction of the anisotropic conductive film (See Figures 2-6B, including annotated Fig. 6B above).  
Regarding claim 6, Shinohara et al. teaches wherein the polygon shape has an edge parallel to a long-side direction or a short-side direction of the anisotropic conductive film (See annotated Fig. 6B above).
Regarding claim 7, Shinohara et al. teaches wherein the rows of conductive particles are parallel to one another in the repeating units (See Figures 2-7, including annotated Fig. 6B above).  
Regarding claim 8, Shinohara et al. teaches wherein single conductive particles are disposed repeatedly together with the repeating units (See Figures 2-7, including annotated Fig. 6B above).  
Regarding claim 9, Shinohara et al. teaches wherein a closest distance between adjacent conductive particles in the repeating units is 0.5 to 128 times an average particle diameter of the conductive particles (col. 5, line 63-col. 6, line 1).  
Regarding claim 10, Shinohara et al. teaches wherein the conductive particles constituting the repeating units are disposed such that conductive particles at prescribed lattice points are regularly distanced from a disposition in which conductive particles are present at each lattice point of a hexagonal lattice (See Figures 2, 4, and 7, including annotated Fig. 7 below). 

    PNG
    media_image2.png
    489
    451
    media_image2.png
    Greyscale

Further, the recitation in the claims that the conductive particles are “regularly removed” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Shinohara et al. disclose conductive particles as presently claimed, it is clear that the conductive particles of Shinohara et al. would be capable of performing the intended use, i.e. be regularly removed, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively, regarding claims 3-10, it would have been obvious to one of ordinary skill in the art to arrange the conductive particles in Shinohara et al. in any arrangement including that presently claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art when the product having the claimed arrangement would not perform differently than the prior art product, In re Japikse, 86 USPQ 70.
Regarding claim 20, Shinohara et al. teaches wherein the thickness of the insulating sheet or 0.05 or more time and 0.8 or less times the average particle diameter of the conductive particles (paragraph [0067]) which would clearly overlap wherein a ratio (La/D) between a thickness La of the insulating resin binder and an average particle diameter D of the conductive particles is in a range of 0.6 to 10 as presently claimed.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (WO 2016/002336) in view of Kubode et al. (US 2018/0287273). It is noted that the disclosures of Shinohara et al. are based on US 10,121,756 which is an English equivalent of the reference.  
Shinohara et al. is relied upon as disclosed above.
Regarding claims 13, 14, and 15, Shinohara et al. fails to teach a minimum melt viscosity of the insulating resin binder as claimed.
However, Kubode et al. teaches an anisotropic conductive film (See Abstract) comprising conductive particles in between first region R1 and second region R2, wherein first region R1 and second region R2 contain insulating binder (paragraphs [0056]-[0057]). Given that the insulating binder has adhesive properties (paragraph [0080]), second region R2 may correspond to the insulating adhesive layer as presently claimed. Kubode et al. teaches wherein a minimum melt viscosity of the insulating binder in first region R1 is from 1000 to 20000 Pa•s which encompasses the claimed ranges of 1500 to 15000 Pa•s and 3000 to 20000 Pa•s and a minimum melt viscosity of the insulating binder in second region R2 is from 500 to 20000 Pa•s which overlaps the claimed range of 100 to 3000 Pa•s. While Kubode et al. does not explicitly disclose a measurement temperature of 60oC, given that the minimum melt viscosity disclosed by Kubode et al. broadly overlaps that presently claimed, Kubode et al. meets the presently claimed limitation. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to include an insulating adhesive layer on the insulating resin binder and choose a minimum melt viscosity including the ranges as presently claimed for the anisotropic conductive film of Shinohara et al. in order to control resin flow (Kubode et al., paragraph [0057]).
Regarding claim 16, Shinohara et al. teaches further comprising an insulating adhesive layer laminated on the insulating resin binder, wherein a ratio of a minimum melt viscosity of the insulating adhesive layer to a minimum melt viscosity of the insulating resin binder is in a range of 2 to 15.
Given that Kubode et al. discloses a minimum melt viscosity of the insulating binder in first region R1 is from 1000 to 20000 Pa•s and a minimum melt viscosity of the insulating binder in second region R2 is from 500 to 20000 Pa•s, a ratio of the minimum melt viscosity of the insulating adhesive layer to the minimum melt viscosity of the insulating resin binder would necessarily overlap the claimed range of 2 to 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (WO 2016/002336) in view of Usui et al. (US 2009/0090545). It is noted that the disclosures of Shinohara et al. are based on US 10,121,756 which is an English equivalent of the reference.  
Shinohara et al. is relied upon as disclosed above.
Regarding claim 17, Shinohara et al. fails to teach degree of embedding as claimed.
However, Usui et al. teaches an anisotropic conductive film comprising electroconductive particles (See Title and Abstract) wherein the protrusion height h1 of the electroconductive particles is 0.2 or more time and 0.95 or less times the average particle diameter of the electroconductive particle (paragraph [0078]), i.e. 20 to 95%, which overlaps wherein a diameter Lc of exposed portions of the conductive particles embedded in the insulating resin binder is in a range of 10 to 90% of an average particle diameter D of the conductive particles.
It would have been obvious to one of ordinary skill in the art to choose a degree of embedding in order to achieve the desire electrical connection (Usui et al., paragraph [0078]).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/07/22 have been fully considered but they are not persuasive.
Applicant added new claim 13-20.
With respect to the 112(d) rejection of record, it is noted that based on applicant’s clarification of lattice, Shinohara may also meet a square lattice, in addition to a hexagonal lattice, as claimed.
Applicant argues that Shinohara does not disclose each repeating unit includes the conductive particles arranged in single rows with spacing therebetween, adjacent rows in the unit having different numbers of conductive particles, each repeating unit is defined by a polygonal shape formed by successively connecting centers of the conductive particles forming an outer shape of the repeating unit, and the repeating units form an array of consecutive units in plan view having the same polygonal shape, as required by claim 1. Applicant further argues in Shinohara Figures 1-8, for example, it is not possible to discern any repeating pattern formed by adjacent groups of particles much less a repeating polygonal shape according to the combination of features recited in claim 1.
However, as shown in Fig. 6B of Shinohara which is reproduced and annotated below, the conductive particles of Shinohara do include repeating units of conductive particles arranged in single, adjacent rows having different numbers of conductive particles that form the same polygonal shape of triangles (See bolded triangles in Fig. 6B below which correspond to the claimed polygonal shapes). Therefore given that Shinohara does meet the claimed configuration(s), it would necessarily have the same advantages as the claimed invention, absent evidence to the contrary. It is noted that while the particle arrangements of Shinohara are not identical to those shown in the present Figs., given that the present claims recite “comprising”, the additional particles in Shinohara are not excluded from the claims. Further, the triangles annotated in Fig. 6B below would correspond to the repeating pattern formed by adjacent groups of particles as presently claimed.

    PNG
    media_image1.png
    476
    498
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787